Citation Nr: 0728863	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claim.

In May 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDING OF FACT

The veteran did not engage in combat during service and there 
is no corroboration or verification of the occurrence of the 
veteran's claimed stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in September 2005.  The veteran was 
told of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the April 2002 RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the September 
2005 notice letter was subsequently considered by the RO in 
the October 2006 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson,), 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to service 
connection was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in March 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  The veteran claimed that he had been hospitalized at 
the Air Force Base in Tachikawa, Japan, between April and 
June 1967 and at Madigan Army Medical Center on or about May 
to June 1968.  The RO requested these records from the 
National Personnel Records Center (NPRC) in September 2005.  
NPRC responded to the request stating that searches were 
conducted for these records, however, no records were found.  
In addition, in September 2006, the veteran provided more 
specific information in order for the RO to verify his 
claimed stressors.  For the most part, his reported stressors 
are anecdotal.  In October 2006, the RO made a formal finding 
that the information provided was not specific enough to 
conduct additional research.  Given this particular fact 
situation, the Board finds that the RO has made all 
reasonable attempts to assist the veteran in substantiating 
his claim for service connection for PTSD and there is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination in this case, as there is no verified stressor.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Service connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

Initially, the Board acknowledges that the veteran has 
received a medical diagnosis of PTSD, attributed to his 
account of his military service, although initially reported 
to be "almost exclusively related to his industrial injury 
in 1990."  See VA treatment records dated from 1999 to 2003; 
treatment record dated December 27, 1999.  However, the Board 
is unable to accept the diagnosis as based upon a confirmed 
stressor because the preponderance of the evidence is against 
a finding that the veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain credible evidence which confirms his account of in-
service stressors.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

The veteran has not received combat citations, badges, or 
other decorations indicative of combat engagement.  Thus, 
there are not "recognized military citations or other 
supportive evidence" that the veteran actually engaged in 
combat.  West v. Brown, 7 Vet. App. 70, 76 (1994) (emphasis 
added).  His military occupational specialty of aircraft 
maintenance specialist does not, of itself, denote combat 
exposure.  The Board finds, therefore, that he is not a 
veteran of combat.  Accordingly, under 38 C.F.R. § 3.304(f), 
the occurrence of claimed stressors not related to combat 
must be supported by credible evidence.

In May 2001, the veteran submitted statements in which he 
described several stressful events during service.  The 
veteran stated that upon arrival in Taiwan, he took a 12 hour 
bus ride to his base.  During the bus ride, the veteran 
witnessed the bus hit three pedestrians, which disturbed him.  
Upon arrival at the base, the veteran went to sick call for a 
sore throat and fever.  He was given penicillin and was sent 
back to barracks to go to bed.  He began sweating, vomiting 
and itching from hives before reaching his temporary 
quarters.  He was unconscious for 10 days and woke up in a 
military hospital in Tachikawa, Japan.  He stated that when 
he returned to his base, he had been reported as absent 
without leave (AWOL) because no one notified his squadron of 
his condition.  While hospitalized in Japan, he saw a 
sergeant who had been unconscious for days jump out of bed 
screaming and shooting an imaginary gun.  

The next stressor described was during his first alleged trip 
into Vietnam when he went to Da Nang about 1 1/2 months after 
being released from the hospital.  He was a C-130 crew chief.  
The first night there, the base was heavily attacked and they 
were ordered to evacuate their quarters and go into the 
bunkers.  A Viet Cong was killed in front of the veteran's 
bunker and the veteran saw that he lost most of the back of 
his skull.  Following that incident, the veteran was sent to 
change a tire on another C-130 that was under fire in an 
airstrip.  The veteran reported feeling scared as they had to 
change the tire before nightfall, at which time the area 
would become more dangerous, and it was getting dark fast.  
They left in such a hurry that he left all his tools on the 
airstrip.  He stayed in Da Nang for a couple more weeks 
before returning to Taiwan.  

The veteran also stated that while in Nha Trang, he was on a 
flight to deliver supplies and came under heavy enemy fire.  
They were severely hit and lost two engines, some controls 
and the hydraulics.  The plane was on fire and filled with 
smoke.  The veteran and load master, who was wounded in the 
neck, worked on getting the hydraulics back to make an 
emergency landing.  When they made a hard landing, the 
veteran pushed the load master out and jumped out himself to 
get out of the smoke filled plane.  He woke up at an aid 
station and it took a while to realize that he was not really 
injured.  He had feared that they would burn in the plane.  
He never found out what happened to the other crew members 
who were on the plane.  He was also involved in two other 
forced landings as a crew chief on Herks.  The first was just 
before Christmas in 1967 and the second was at Tan Son Nhut 
in February or March 1968.  He also participated in parachute 
drops to take supplies to Khe Sahn when the weather was too 
bad for choppers to get in.  

The last stressors he described occurred when he returned to 
Seattle, Washington.  Upon arrival, he and several other 
soldiers were being transported to McChord Air Force Base 
when an angry crowd of people began yelling at them and one 
man tried to rip off the veteran's uniform jacket.  The 
veteran went to his family doctor who confirmed that he had 
hepatitis and sent the veteran to McChord Air Force Base for 
treatment, which sent the veteran to Madigan Army Hospital in 
Fort Lewis, Washington.  He stated that he was admitted there 
for about a month for treatment where he saw horrible 
injuries and amputations.  

Service personnel and service medical records do not support 
the occurrence of any of the alleged in-service stressors.  
Personnel records show that the veteran was stationed in 
Taiwan as an aircraft mechanic from April 1967 to July 1968.  
Inservice courses included C-130E maintenance course.  There 
are no service records verifying that the veteran served or 
had missions in Vietnam or that, if he had, that such 
missions exposed him to combat or to other claimed stressors.  
The record does contain a statement from R.R., a marine who 
was stationed in Khe Sahn, which states that he helped the 
veteran unload supplies in Vietnam.  A March 2004 Report of 
Contact shows, however, that R.R. stated that he had recently 
met the veteran and they discussed their experiences 
together.  R.R. did not recognize the veteran by name or 
face, but he did recall helping C-130 crew members unload 
supplies and reasoned that the veteran might have been one of 
the crew members.  Therefore, R.R.'s statement is not found 
to be credible evidence on which to verify the veteran's 
service in Vietnam.

Also included in the record is a statement from B.F.R., a 
decorated retired Marine and Air Force officer, who was 
stationed in Taiwan from November 1971 to December 1972 and 
was an engineer on a C-130.  He stated that it was operating 
procedure to go to Vietnam for 20 days then return to Taiwan 
for 3 days before going out to Vietnam or Thailand.  On these 
trips, they often carried C-130 aircraft maintenance 
personnel who were on rotation in Vietnam and usually 
assigned to Da Nang, Cam Ranh Bay, or Tan Son Nhut.  Although 
the veteran was shown to have training in C-130 maintenance, 
this statement does not show that the veteran actually 
participated in such operations in Vietnam.  Even if the 
Board concedes such, there is no evidence of record, aside 
from the veteran's own statements, confirming that the 
claimed events actually occurred.

Furthermore, while the service medical records show that the 
veteran was treated for acute tonsillitis, including with 
penicillin, in March and May 1967 and hospitalized for 10 
days in May 1967 for infectious mononucleosis, there is no 
indication of unconsciousness for 10 days or difficulties 
because of an AWOL as alleged.  There is no verified stressor 
associated with this hospitalization.  In May 1968 he was 
treated at McChord Air Force Base, and sent to Madigan Army 
Hospital four days later for admission for hepatitis with 
jaundice.  Here again there are no verified stressors 
associated with this hospitalization.  

Regarding the veteran's claims of witnessing three people 
being hit by the bus he rode upon arrival in Taiwan and being 
attacked upon arrival in Washington State, as the alleged 
stressors are not combat related, they must be corroborated.  
There is insufficient evidence to verify the stressors nor 
were they mentioned as the basis for any diagnosis of PTSD. 

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty and that there is 
no independent verification of his reported in-service 
stressors.  Consequently, the Board must find that the 
preponderance of evidence is against the claim for PTSD; the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


